Citation Nr: 9932041	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD).  

2. Entitlement to service connection for a skin disorder of 
the feet and hands, including as a residual of exposure to 
Agent Orange.  

3. Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970, to include service in the Republic of Vietnam.  He is a 
recipient of the Combat Action Ribbon and the Purple Heart 
Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating action of the RO which 
denied service connection for PTSD, service connection for a 
skin disorder, and an increased rating for scars on the left 
thigh, residuals of a shell fragment wound.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

This case must be remanded for two reasons.  First, in his 
substantive appeal dated January 26, 1998, the veteran stated 
that he wished to have a hearing before a hearing officer at 
the RO.  Review of the claims folder does not indicate that 
he was ever afforded such a hearing.  

Second, a review of the veteran's service medical records 
indicates clearly that the veteran sustained a shell fragment 
wound to left thigh (Muscle Group XIV).  It is apparent that 
there were no retained foreign bodies in the thigh and it is 
also apparent that this wound did not result in any fracture.  
On a VA dermatology examination in May 1997 two small 1x1 
centimeter wound scars were noted on the left anteromedial 
thigh.  These scars were described as healed, nontender to 
palpation, and without keloid formation.  Neither the service 
medical records nor the May 1997 VA examination provide any 
information as to whether the veteran's shell fragment wound 
to Muscle Group XIV in the left thigh was a through and 
through wound or whether this wound resulted in any muscle 
damage to Muscle Group XIV.  Such information is necessary 
for the proper evaluation of the veteran's service connected 
residuals of a shell fragment wound of the left thigh.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1. The veteran should be afforded a VA 
orthopedic examination to determine 
the severity of his residuals of a 
shell fragment wound to the left 
thigh.  Any appropriate special 
studies should be obtained. All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent records can be studied in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  After the 
clinical evaluation and after a review 
of the claims folder, the examining 
physician should render his medical 
opinion in regard to the following 
questions: (a) do the two scars on the 
veteran's left anteromedial thigh 
represent entrance and exit wounds, 
thereby representing a through and 
through missle injury of Muscle Group 
XIV; and (b) did the shell fragment 
wound to the left thigh which the 
veteran sustained during service 
result in any damage, however slight, 
to Muscle Group XIV in the left thigh.  

2. Then, the veteran should be afforded a 
personal hearing before a hearing 
officer at the RO.  A transcript of 
this hearing should be associated with 
the claims folder.  

3. The RO should then again adjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to ensure that 
the veteran is accorded due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











